UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended Commission File July 28, 2007 Number 1-5674 ANGELICA CORPORATION (Exact name of registrant as specified in its charter) MISSOURI 43-0905260 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 424 South Woods Mill Road CHESTERFIELD, MISSOURI 63017 (Address of principal executive offices) (Zip Code) (314) 854-3800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer _Accelerated filer_X_Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No _X_ The number of shares outstanding of registrant's Common Stock, par value $1.00 per share, atAugust 31, 2007 was 9,586,941 shares. ANGELICA CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS JULY 28, 2007 FORM 10-Q QUARTERLY REPORT Page Number Reference Part I.Financial Information: Item 1.Condensed Financial Statements: Condensed Consolidated Statements of Income - Second Quarter and First Half Ended July 28, 2007 and July 29, 2006 (Unaudited) 2 Condensed Consolidated Balance Sheets – July 28, 2007 and January 27, 2007 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows – First Half Ended July 28, 2007 and July 29, 2006 (Unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-14 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15-21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22-23 Part II.Other Information: Item 6.Exhibits 24 Signatures 25 Exhibit Index 26 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF INCOME Angelica Corporation and Subsidiaries Unaudited (Dollars in thousands, except per share amounts) Second Quarter Ended First Half Ended July 28, 2007 July 29, 2006 July 28, 2007 July 29, 2006 Revenues $ 107,576 $ 105,286 $ 215,353 $ 212,292 Cost of services (93,617 ) (90,161 ) (187,113 ) (182,426 ) Gross profit 13,959 15,125 28,240 29,866 Selling, general and administrative expenses (13,712 ) (13,433 ) (27,110 ) (27,845 ) Amortization of other acquired assets (1,063 ) (1,080 ) (2,126 ) (2,160 ) Other operating (loss) income, net (29 ) (54 ) 169 497 (Loss) income from operations (845 ) 558 (827 ) 358 Interest expense (2,294 ) (2,349 ) (4,630 ) (4,569 ) Non-operating income, net 171 438 433 382 Loss before income taxes (2,968 ) (1,353 ) (5,024 ) (3,829 ) Income tax benefit 1,521 638 2,436 1,615 Net loss (1,447 ) (715 ) (2,588 ) (2,214 ) Basic loss per share $ (0.16 ) $ (0.08 ) $ (0.28 ) $ (0.24 ) Diluted loss per share $ (0.16 ) $ (0.08 ) $ (0.28 ) $ (0.24 ) The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS Angelica Corporation and Subsidiaries Unaudited (Dollars in thousands) July 28, January 27, 2007 2007 ASSETS Current Assets: Cash $ 1,118 $ 6,254 Receivables, less reserves of $1,324 and $848 61,157 56,874 Linens in service 50,761 50,902 Prepaid expenses and other current assets 2,816 4,019 Total Current Assets 115,852 118,049 Property and Equipment 204,041 203,236 Less accumulated depreciation 109,164 106,780 Total Property and Equipment 94,877 96,456 Other: Goodwill 49,259 49,259 Other acquired assets 36,000 38,108 Cash surrender value of life insurance 10,041 9,664 Deferred income taxes 20,727 19,035 Miscellaneous 5,635 5,734 Total Other Assets 121,662 121,800 Total Assets $ 332,391 $ 336,305 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 1 $ 96 Life insurance policy loans 8,332 8,298 Accounts payable 28,353 32,867 Accrued wages and other compensation 7,360 8,961 Deferred compensation and pension liabilities 1,704 1,693 Deferred income taxes 5,235 4,961 Other accrued liabilities 30,877 29,392 Total Current Liabilities 81,862 86,268 Long-Term Debt, less current maturities 90,300 85,300 Other Long-Term Liabilities 14,662 17,191 Shareholders' Equity: Common Stock, $1 par value, authorized 20,000,000 shares, issued:9,567,188 and 9,518,688 shares 9,567 9,519 Capital surplus 8,542 7,174 Retained earnings 135,610 140,277 Accumulated other comprehensive loss (3,652 ) (4,839 ) Common Stock in treasury, at cost: 291,197 and 296,419 shares (4,500 ) (4,585 ) Total Shareholders' Equity 145,567 147,546 Total Liabilities and Shareholders' Equity $ 332,391 $ 336,305 The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Angelica Corporation and Subsidiaries Unaudited (Dollars in thousands) First Half Ended July 28, 2007 July 29, 2006 Cash Flows from Operating Activities: Net loss $ (2,588 ) $ (2,214 ) Non-cash items included in net loss: Depreciation 7,191 7,457 Amortization 2,868 2,753 Deferred income taxes (2,286 ) (1,615 ) Cash surrender value of life insurance (559 ) (766 ) Gain on disposal of assets (10 ) (534 ) Change in working capital components of continuing operations (6,599 ) (2,513 ) Other, net (895 ) (42 ) Net cash (used in) provided by operating activities of continuing operations (2,878 ) 2,526 Cash Flows from Investing Activities: Expenditures for property and equipment, net (5,945 ) (4,002 ) Disposals of assets 72 2,271 Life insurance premiums paid, net of death benefits received (185 ) 341 Net cash used in investing activities of continuing operations (6,058 ) (1,390 ) Cash Flows from Financing Activities: Repayments of long-term debt (58,595 ) (52,068 ) Borrowings of long-term debt 63,500 53,400 Repayments of life insurance policy loans (8,298 ) - Borrowings from life insurance policy loans 8,514 1,101 Dividends paid (2,079 ) (2,071 ) Exercise of stock options 770 236 Net cash provided by financing activities of continuing operations 3,812 598 Cash Flows from Discontinued Operations: Operating cash flows (12 ) (323 ) Net (decrease) increase in cash (5,136 ) 1,411 Balance at beginning of year 6,254 4,377 Balance at end of period $ 1,118 $ 5,788 Supplemental cash flow information: Purchases of property and equipment included in accounts payable $ 190 $ - Life insurance death benefit proceeds used to repay life insurance policy loans $ - $ 306 The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SECOND QUARTER AND FIRST HALF ENDED JULY 28, 2007 AND JULY 29, 2006 NOTE 1.BASIS OF PRESENTATION The accompanying condensed consolidated financial statements are unaudited, and these consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended January 27, 2007 (fiscal 2006). It is management’s opinion that all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the results during the interim period have been included. All significant intercompany accounts and transactions have been eliminated. The results of operations for the second quarter and first half ended July 28, 2007 and cash flows for the first half ended July 28, 2007 are not necessarily indicative of the results that will be achieved for the full fiscal year 2007. Cash flows related to operations that were discontinued prior to fiscal year 2006 are segregated for reporting purposes in the Statement of Cash Flows. NOTE 2.SHARE-BASED PAYMENTS The Company has various stock option and stock bonus plans that provide for the granting of incentive stock options, non-qualified stock options, restricted stock and performance awards to certain employees and directors. Options and awards have been granted at or above the fair market value at the date of grant, although certain plans allow for awards to be granted at a price below fair market value. Options vest over periods ranging from six months to four years, and are exercisable not less than six months nor more than 10 years after the date of grant. Restricted shares granted to non-employee directors generally vest over one to three years. Restricted shares granted to employees generally represent performance-contingent awards that vest at the end of three years upon the attainment of certain earnings performance goals, with the exception of certain retention awards granted in the third quarter of fiscal 2006 that vest over a ten year period upon the attainment of certain earnings performance goals. The Company estimates the fair value of its option awards on the date of grant using the Black-Scholes option pricing model. No options were granted in the second quarter or first half ended July 28, 2007 or July 29, 2006. A summary of the status of the Company’s stock option plans as of July 28, 2007, and changes for the first half then ended is presented in the table below: 5 Table of Contents Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Options outstanding at January 28, 2007 581,850 $ 21.49 6.4 $ 3,496,000 Granted - - Exercised (48,500 ) 15.90 Forfeited (3,500 ) 32.88 Expired - - Options outstanding at July 28, 2007 529,850 $ 21.92 6.0 $ 1,465,000 Options exercisable at July 28, 2007 473,600 $ 21.74 5.6 $ 1,456,000 The Company determines the fair value of its restricted stock awards based on the market price of its common stock on the date of grant. Restricted stock activity for the first half ended July 28, 2007 was as follows: Shares Weighted Average Grant Date Fair Value Nonvested at January 28, 2007 296,269 $ 19.70 Granted 79,157 26.67 Vested (5,671 ) 21.96 Forfeited (53,452 ) 21.53 Nonvested at July 28, 2007 316,303 $ 21.09 Total compensation expense for all stock option and stock bonus plans during the second quarter and first half ended July 28, 2007 was $230,000 and $486,000, respectively (net of $121,000 and $256,000 related income tax benefit). During the second quarter and first half ended July 29, 2006, the Company recognized expense of $170,000 and $370,000 for stock option and stock bonus plans, respectively (net of $105,000 and $228,000 related income tax benefit). The total compensation cost related to nonvested stock options and awards not yet recognized is currently expected to be a combined total of approximately $3,672,000. This cost is expected to be recognized over a weighted average period of 4.1 years. NOTE 3.NON-OPERATING INCOME, NET In the first half of fiscal 2007, the Company recorded non-operating income of $433,000 which consisted primarily of interest income earned on invested cash balances and notes receivable. In the first half of fiscal 2006, the Company recorded non-operating income of $382,000 which included a $281,000 loss related to a natural gas derivative (see Note 9) offset by interest income and a gain of $184,000 from the death benefit of a Company-owned life insurance policy. 6 Table of Contents NOTE 4.INCOME TAXES On July 13, 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109” (FIN 48). The Company adopted the provisions of FIN 48 on January 28, 2007, the first day of its 2007 fiscal year. The implementation of FIN 48 did not result in a cumulative adjustment to the Company’s previously recorded liability for unrecognized tax benefits, which amounted to $2,329,000 as of the date of adoption. If recognized, $2,217,000 of this amount would impact the Company’s effective tax rate. The Company recognizes interest and penalties accrued related to unrecognized tax benefits in its tax provision. Due to its net operating loss and tax credit carryforward position, the Company recognized no penalties or interest during the first half ended July 28, 2007 or July 29, 2006, and had no interest or penalties accrued as of July 28, 2007 or January 27, 2007. The Company believes that it is reasonably possible that the total amount of unrecognized tax benefits will significantly change within the next 12 months. The Company has certain tax return years subject to statutes of limitation which are anticipated to close within 12 months. Unless challenged by tax authorities, the closure of those statutes of limitation is expected to result in the recognition of uncertain tax positions in the amount of $2,217,000. The Company is subject to taxation in the United States, and its tax years for 2003 through 2006 are subject to examination by the tax authorities. With few exceptions, the Company is no longer subject to U.S. federal, state or local examinations by tax authorities for years before 2003. The Company recorded a tax benefit of $2,436,000 for the first half ended July 28, 2007. This benefit consisted of $1,731,000 based upon the Company’s estimated effective tax rate of 34.3% for the year and $271,000 from federal and state tax credits. Further, during the second quarter, the Company favorably settled an audit related to one of its former foreign subsidiaries, Angelica International, Ltd., with Revenue Canada. As a result, the Company recognized an associated benefit of $434,000 in the second quarter. The effective tax rate for the first half ended July 28, 2007, reflects the statutory tax rate adjusted for permanent items and state tax benefits, as applicable. The Company has a federal net operating loss carryover of $36,551,000 which will expire beginning in 2025; $3,554,000 of federal tax credit carryovers which expire at various dates beginning in 2021 or have no expiration date; $8,897,000 of state tax credit carryovers which expire at various dates beginning in 2012 or have no expiration date; and various other charitable contribution carryovers, tax credits and state net operating loss carryovers. NOTE 5.EARNINGS (LOSS) PER SHARE Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of Common Stock outstanding during the period. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of Common and Common equivalent shares outstanding. The following table reconciles weighted average shares outstanding to amounts used to 7 Table of Contents calculate basic and diluted earnings (loss) per share for the second quarter and first half ended July 28, 2007 and July 29, 2006 (shares in thousands): Second Quarter Ended First Half Ended July 28, July 29, July 28, July 29, 2007 2006 2007 2006 Weighted Average Shares: Average shares outstanding 9,274 9,182 9,256 9,173 Effect of dilutive securities - Average shares outstanding, adjusted for dilutive effects 9,274 9,182 9,256 9,173 Potentially dilutive securities of 57,000 and73,000 shares were not included in the calculation of weighted average shares outstanding for the second quarter and first half ended July 28, 2007 as their effect is antidilutive on loss per share for these periods. Potentially dilutive securities of 34,000 and 41,000 shares were not included in the calculation of weighted average shares outstanding for the second quarter and first half ended July 29, 2006, as their effect is antidilutive on loss per share for those periods. NOTE 6.GOODWILL AND OTHER ACQUIRED ASSETS In accordance with Statement of Financial Accounting Standards (SFAS) No. 142, “Goodwill and Other Intangible Assets,” the Company performed its annual goodwill impairment test at the end of the third quarter of fiscal 2006 which resulted in no indication of impairment. Other acquired assets consisted of the following (dollars in thousands): July 28, 2007 January 27, 2007 Gross Other Gross Other Carrying Accumulated Acquired Carrying Accumulated Acquired Amount Amortization Assets, net Amount Amortization Assets, net Customer contracts $ 41,831 $ (12,416 ) $ 29,415 $ 41,813 $ (10,984 ) $ 30,829 Non-compete covenants 11,089 (4,504 ) 6,585 11,089 (3,810 ) 7,279 Other acquired assets $ 52,920 $ (16,920 ) $ 36,000 $ 52,902 $ (14,794 ) $ 38,108 Aggregate amortization expense for the first half ended July 28, 2007 and July 29, 2006 amounted to $2,126,000 and $2,160,000, respectively. Other acquired assets are scheduled to be fully amortized by fiscal year 2021 with corresponding annual amortization expense estimated for each of the next five fiscal years as follows (dollars in thousands): 2007 $ 4,179 2008 3,826 2009 3,514 2010 3,051 2011 3,041 8 Table of Contents NOTE 7.LONG TERM DEBT The Company’s long-term bank borrowings are financed through a $125,000,000 revolving credit facility under a loan agreement that matures on November 30, 2010. Amounts borrowed under the credit facility bear interest at a floating rate equal to either (i) LIBOR plus a margin, or (ii) a Base Rate, defined as the higher of either (a) the Federal Funds Rate plus 0.50% or (b) the Prime Rate. The margin for the LIBOR rate option is based on the Company’s ratio of “Funded Indebtedness” to “EBITDA,” as each is defined in the loan agreement, and may range from 1.5% to 2.0%. The LIBOR interest rate option may be selected for periods of 1 to 3 months, 6 months or 12 months. As of July 28, 2007, there was $90,300,000 of outstanding debt under the credit facility, secured by a first lien on all equipment, inventory, and accounts receivable, and certain real estate. Of this amount, $88,500,000 bore interest at rates ranging from 5.32% to 5.40% under LIBOR contracts, plus a margin (2.00% as of July 28, 2007), and $1,800,000 bore interest at 8.25%, the Prime Rate, as of July 28, 2007. Furthermore, the Company had $13,401,000 outstanding in irrevocable letters of credit as of July 28, 2007, which reduced the amount available to borrow under the line of credit to $2,969,000 as of the end of the second quarter. As of July 28, 2007, the fee on the outstanding letters of credit and unused funds was 2.0% and 0.25%, respectively. The Company is subject to certain financial covenants under its loan agreement. One of these covenants requires that the Company maintain a minimum consolidated net worth of $120,920,000 plus an aggregate amount equal to 50% of quarterly net income beginning with the fourth quarter of fiscal 2005 (with no reduction for net losses), and an asset coverage ratio of no less than 1 to 1. Other covenants require the Company to maintain a minimum ratio of “EBITDA” to “Fixed Charges” of no less than 1.15 to 1, and a maximum ratio of “Funded Indebtedness” to “EBITDA” of no more than 3.5 to 1. The Company was in compliance with these loan covenants as of July 28, 2007. As of July 28, 2007, there was $30,867,000 of life insurance policy loans outstanding. The loans bore interest at a fixed rate of 8.0% or variable rates ranging from 5.7% to 6.3%. The proceeds upon surrender of the policies will be reduced by the amount of any loans outstanding, unless repaid by the Company prior to that time. Of the total amount outstanding at July 28, 2007, approximately $8,332,000 is considered a current liability and is presented as such in the Condensed Consolidated Balance Sheet. The remainder is netted against cash surrender value of life insurance in the Condensed Consolidated Balance Sheet as of July 28, 2007. NOTE 8.RETIREMENT BENEFITS The Company has a non-contributory defined benefit pension plan covering primarily all salaried and hourly administrative non-union personnel who had met participation requirements prior to September 1, 2004. The benefit formula is based on years of service and compensation during employment. The funding policy of the pension plan is in accordance with the requirements of the Employee Retirement Income Security Act of 1974. The Company amended the pension plan, effective September 1, 2004, to freeze participation in the plan. No employee shall become a participant in the pension plan on or after that date. 9 Table of Contents The net periodic pension expense recognized in the second quarter and first half ended July 28, 2007 and July 29, 2006 was as follows: Second Quarter Ended First Half Ended July 28, July 29, July 28, July 29, (Dollars in thousands) 2007 2006 2007 2006 Pension expense: Service cost $ 86 $ 113 $ 172 $ 226 Interest cost 331 312 662 624 Expected return on plan assets (333 ) (322 ) (666 ) (644 ) Unrecognized loss 17 17 34 34 Net periodic pension expense $ 101 $ 120 $ 202 $ 240 NOTE 9.DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES The Company entered into an interest rate swap agreement with one of its lenders effective September 9, 2002. The swap agreement fixed the variable portion of the interest rate (excluding a margin) at 3.58% on $10,000,000 of the outstanding debt under the Company’s revolving credit facility until the swap’s termination on May 30, 2007. The Company elected to apply cash flow hedge accounting for the interest rate swap agreement in accordance with SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities.” Accordingly, the derivative was recorded as an asset or liability at its fair value and the effective portion of changes in the fair value of the derivative, as measured quarterly, was reported in accumulated other comprehensive income. The loss on the derivative included in accumulated other comprehensive loss in the second quarter ended July 28, 2007 and July 29, 2006 amounted to $15,000 and $9,000, respectively, net of tax; and $41,000 and $2,000 for the first half ended July 28, 2007 and July 29, 2006, respectively, net of tax. The Company has recorded a current asset of $67,000 for the fair value of the derivative as of January 27, 2007. Since October 2005, the Company has entered into natural gas futures contracts to fix the price for a portion of its future purchases of natural gas and reduce its exposure to volatility in the cost of natural gas consumed by its service centers due to fluctuations in the price on the New York Mercantile Exchange (NYMEX). For fiscal years 2007, 2008 and 2009, these futures contracts are expected to hedge approximately 70%, 58% and 33%, respectively, of the Company’s total requirements for natural gas (measured at current usage rates). As of July 28, 2007, the weighted-average cost of natural gas under these contracts is $9.04 per decatherm. The Company has elected to apply cash flow hedge accounting for these derivatives in accordance with SFAS No. 133. Accordingly, the net (loss) gain on the derivatives included in other comprehensive income (loss) for the second quarter and first half ended July 28, 2007, amounted to $(383,000) and $1,228,000, respectively, net of tax, and $(566,000) and $(902,000), respectively, net of tax, for the second quarter and first half ended July 29, 2006, respectively. Prior to the second quarter of fiscal 2006, a portion of the Company’s natural gas derivatives were not considered a cash flow hedge for accounting purposes. The change in fair value for these derivatives was included in non-operating income for the first half ended July 29, 2006, and amounted to a loss of $281,000. The Company has recorded a current liability of $2,282,000 and $2,863,000 as of July 28, 2007 and January 27, 2007, respectively, and a 10 Table of Contents long-term liability of $426,000 and $1,968,000 as of July 28, 2007 and January 27, 2007, respectively, for the fair value of the derivatives. The Company estimates that $2,282,000 of unrealized losses included in accumulated other comprehensive loss before taxes as of July 28, 2007 will be reclassified to cost of services within the next 12 months as natural gas is purchased for consumption in the service centers. In addition to the futures contracts, the Company has existing contracts as of July 28, 2007 for the physical delivery of natural gas that fix the NYMEX cost of gas for approximately 4% of its estimated natural gas purchase requirements in the next 12 months, and that fix the basis cost of gas for approximately 83% of its estimated natural gas purchase requirements in the next 12 months. Although these contracts are considered derivative instruments, they meet the normal purchases exclusion contained in SFAS No. 133, as amended by SFAS No. 138, “Accounting for Certain Derivative Instruments and Certain Hedging Activities,” and SFAS No. 149, “Amendment of Statement 133 on Derivative Instruments and Hedging Activities,” and are therefore exempted from the related accounting requirements. NOTE 10.COMPREHENSIVE LOSS Comprehensive loss, consisting primarily of net loss and changes in the fair value of derivatives (see Note 9), net of taxes, totaled $1,845,000 and $1,290,000 for the second quarter ended July 28, 2007 and July 29, 2006, respectively; and $1,401,000 and $3,118,000 for the first half ended July 28, 2007 and July 29, 2006, respectively. NOTE 11.COMMITMENTS AND CONTINGENCIES Prior to its sale of the Life Uniform retail business segment to Healthcare Uniform Company, Inc. in fiscal 2004, the Company was a guarantor under certain Life Uniform store lease agreements. These guarantees obligated the Company to make all payments due under the leases until their expiration in the event of default of Life Uniform. In connection with the sale of Life Uniform, the Company requested consents, as required, from landlords to assign the store leases to Healthcare Uniform Company. As a condition to such consents, certain landlords required that the Company continue as a guarantor of the leases. Under the Company’s agreement with Healthcare Uniform Company, these guarantees will only extend until the end of each lease’s then current term. As of July 28, 2007, the Company is secondarily obligated as a guarantor for 43 store lease agreements and the estimated maximum potential amount of future payments the Company could be required to make under these guarantees is $6,830,000. Although these guarantees expire at various dates through fiscal year 2014, approximately 70% of the estimated maximum potential future payments expire by the end of fiscal year 2009. Also in connection with the sale of Life Uniform the Company received an unsecured junior subordinated promissory note for approximately $4,000,000 of the purchase price of its former retail business. The payment of this note is subordinated to the bank indebtedness which Healthcare Uniform Company incurred in connection with its acquisition of Life Uniform. The Company is currently carrying the note on its balance sheet at $3,668,000, which reflects a discount of $1,000,000 made on the note at the time of the sale accreted through July 28, 2007. The Company has provided certain indemnities to the buyer in connection with the sale of Life Uniform. Although indemnification claims are generally subject to an aggregate limit of $6,000,000, the Company believes the likelihood of making any payments for 11 Table of Contents indemnification claims is remote and has reserved accordingly. In connection with the March 2005 acquisition of Royal Institutional Services, Inc. and its affiliate, The Surgi-Pack Corporation, a portion of the purchase price was placed into escrow, with payment to the sellers contingent upon the occurrence of certain events as specified in the purchase agreement. As of July 28, 2007, $1,000,000 remained in escrow due the sellers in March 2015 upon compliance with the restrictive covenants. The Company carries insurance policies on insurable risks with coverage and other terms that it believes to be appropriate. The Company generally has self-insured retention limits and has obtained fully-insured layers of coverage above such self-insured retention limits. Accruals for self-insurance losses are made based on claims experience. Liabilities for existing and unreported claims are accrued for when it is probable that future costs will be incurred. The Company faces a possible exposure to outstanding workers’ compensation claims incurred prior to fiscal 1999 that were sold to a former insurance carrier, in addition to exposure for deposits with that carrier for claims incurred in fiscal years 1999, 2000 and 2001 that have not yet been resolved and for claims in excess of the deductible for fiscal years 1999, 2000, 2001 and 2002. This carrier is experiencing financial difficulties and may be unable to fulfill its obligation to pay these claims, which could have a material unfavorable impact on the Company’s results of operations and financial condition if it is forced to assume these liabilities. The Company estimates its possible exposure from these outstanding claims and deposits to be approximately $834,000 as of July 28, 2007. A significant portion of the Company’s revenues is derived from operations in a limited number of markets. Revenues generated from operations in California and Arizona accounted for approximately 39% of revenues for the first half ended July 28, 2007. The Company also faces some significant risk and uncertainty to its business operations related to the status of labor relations at its service centers. Approximately 75% of the Company’s workforce is represented by one of several unions. Collective bargaining agreements covering drivers associated with four service centers will expire in fiscal 2007. A collective bargaining agreement covering previously unorganized drivers at the Company’s Las Vegas, Nevada depot is in the process of being negotiated. Collectively, these new and renewal agreements apply to approximately 1% of the Company’s total workforce. Any work interruptions or stoppages that may result from the inability to reach ratified agreements at any, some or all of these locations could have a material adverse impact on the Company’s results of operations and financial condition. The Company is a party to various claims and legal proceedings which arose in the ordinary course of its business. Although the ultimate disposition of these proceedings is not presently determinable, management does not believe that an adverse determination in any or all of such proceedings will have a material adverse effect upon the consolidated financial condition or operating results of the Company. NOTE 12.NEW ACCOUNTING PRONOUNCEMENTS In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments” which amends SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” and SFAS No. 140, “Accounting for Transfers and 12 Table of Contents Servicing of Financial Assets and Extinguishment of Liabilities.” SFAS No. 155 simplifies the accounting for certain derivatives embedded in other financial instruments by allowing them to be accounted for as a whole if the holder elects to account for the whole instrument on a fair value basis. SFAS No. 155 also clarifies and amends certain other provisions of SFAS No. 133 and SFAS No. 140. SFAS No. 155 is effective for the Company’s fiscal year ending January 26, 2008. Earlier adoption is permitted, provided the Company has not yet issued financial statements, including for interim periods, for that fiscal year. The Company does not expect the adoption of SFAS No. 155 to have a material impact on its consolidated financial statements. In June 2006, the EITF reached a consensus on Issue No. 06-5, “Accounting for Purchases of Life Insurance – Determining the Amount that Could Be Realized in Accordance with FASB Technical Bulletin 85-4.” EITF 06-5 stipulates that the cash surrender value and any additional amounts provided by the contractual terms of the insurance policy that are realizable at the balance sheet date should be considered in determining the amount that could be realized under the life insurance policy. The consensus also provides additional guidance for determining the amount to be realized, including the policy level for which the analysis should be performed, amounts excluded and measurement criteria. Entities will have the option of applying the provisions of EITF 06-5 as a cumulative effect adjustment to the opening balance of retained earnings or retrospectively to all prior periods. EITF 06-5 is effective for the Company’s fiscal year ending January 26, 2008. The Company does not expect that the adoption of EITF 06-5 will have a material impact on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which establishes a framework for measuring the fair value of assets and liabilities. This framework is intended to provide increased consistency in how fair value determinations are made under various existing accounting standards which permit, or in some cases require, estimates of fair market value. SFAS No. 157 also expands financial statement disclosure requirements about a company’s use of fair value measurements, including the effect of such measures on earnings. SFAS No. 157 is effective for the Company’s fiscal year ending January 31, 2009. The Company is currently evaluating the impact SFAS No. 157 will have on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” which amends SFAS No. 87, “Employers’
